DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group II, Claims 11-20, in the reply filed on 03-15-21 is acknowledged.

Amendment
Acknowledgement is made of Amendment filed 03-15-21.
Claims 21-30 are added.
Claims 1-10 are canceled.
From claim list of the application and claim tree created by USPTO, the newly added claims 21-22 and 25-30 are improperly depended on the canceled claim 1 in this amendment.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11-17, 19-20 and 23-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shen (US20170287872).
Re Claim 11, Shen show and disclose
A semiconductor package device, comprising: 

a first wiring layer (106, fig. 1) disposed within the first dielectric layer; 
a second wiring layer (107, fig. 1) disposed on the second surface of the first dielectric layer and electrically connected to the first wiring layer (fig. 1); and 
a second dielectric layer (insulating layer of substrate 122 from top of 108 to bottom of 111, fig. 1) covering the first dielectric layer; 
wherein the second wiring layer and the first wiring layer electrically contact through an interface (vertical interconnection, fig. 1), wherein the interface is at an elevation (vertical elevation of the interconnection, fig. 1) different from an elevation (elevation of lower surface of 108, fig. 1) of the second surface of the first dielectric layer.
	Re Claim 12, Shen show and disclose
The semiconductor package device of claim 11, wherein the interface is between the first surface and the second surface (fig. 1).
Re Claim 13, Shen show and disclose
The semiconductor package device of claim 11, wherein the first dielectric layer has a lateral surface (side surface of 108, fig. 1) extending between the first surface and the second surface, the second dielectric layer covering the lateral surface (fig. 1).
Re Claim 14, Shen show and disclose
The semiconductor package device of claim 11, wherein the second dielectric layer is wider than the first dielectric layer in a direction substantially 
Re Claim 15, Shen show and disclose
The semiconductor package device of claim 11, wherein the first wiring layer has a surface (top surface, fig. 1) opposite to the interface, wherein the surface of the first wiring layer is coplanar with the first surface of the first dielectric layer (fig. 1).
Re Claim 16, Shen show and disclose
The semiconductor package device of claim 15, wherein the surface of the first wiring layer is further coplanar with a surface of the second dielectric layer (fig. 1).
Re Claim 17, Shen show and disclose
The semiconductor package device of claim 11, further comprising: a third wiring layer (111 with vertical connection below, fig. 1) disposed on the second wiring layer, wherein the third wiring layer is surrounded by a third dielectric layer (insulating layer from bottom of 111 to bottom surface of 122, fig. 1) disposed on the second dielectric layer.
Re Claim 20, Shen show and disclose
The semiconductor package device of claim 11, wherein the second wiring layer is partially surrounded by the second dielectric layer (fig. 1).
Re Claims 19 and 23, Shen show and disclose
The semiconductor package device of claim 17, wherein the third wiring layer is partially (upper horizontal portion of 111, fig. 1) surrounded by the second 
Re Claim 24, Shen show and disclose
The semiconductor package device of claim 23, wherein the third wiring layer includes a second portion (lower vertical connection portion with 111, fig. 1) connected to the first portion of the third wiring layer and surrounded by the third dielectric layer (fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen, in view of Wu et al. (US20110227223).
Re Claim 18, Shen show and disclose
The semiconductor package device of claim 17, 
Shen does not disclose
wherein the third dielectric layer includes a solder mask layer.
Wu teaches a device wherein
the third dielectric layer (insulation layers on lower surface, fig. 1) includes a solder mask layer (solder mask layer 124, fig. 1).

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20070235850 US-20070281464 US-20080155820 US-20090145636 US-20100081236 US-20110115082 US-20120032331 US-20120146209 US-20130207260 US-20140027925 US-20140102772 US-20140131856 US-20140182906 US-20150371965 US-20160088736 US-20170011993 US-20170196084 US-20110215478 US-20160104690 US-20140145351 US-20180294249 US-20170055349 US-20130040427 US-20170287838 US-20160126168 US-20160050753 US-20150001741 US-20130108835 US-20110294260 US-20110221071 US-20100244221 US-20090258459 US-20090231820 US-20080121417 US-20060131176 US-20080277800 US-20160322333 US-9252030 US-9905551 US-9941054.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079.  The examiner can normally be reached on 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.